                              Case 13-17282         Doc 437     Filed 03/13/19      Page 1 of 1

                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND
                                             at Greenbelt
                                      In re:    Case No.: 13−17282 − TJC        Chapter: 7

SBM Certificate Company
Debtor


                                               DEFICIENCY NOTICE
DOCUMENT:                  436 − Notice of Change of Address for Russell D. Bennett on behalf of Paula Thorstenson Filed
                           by Paula Thorstenson . (Maloney−Raymond, Michelle)

PROBLEM:                   The following items are deficient for the above pleading, and must be cured by 3/27/19.
                           (The above pleading was not signed by Paula Thorstenson).

CURE:                      The above pleading must be signed by (Paula Thorstenson) the Other Party in Interest. (Federal
                           Bankruptcy Rule 9011(a))


CONSEQUENCE: Failure to cure the problem(s) by the date above may result in the pleading being stricken or
             other action the Court deems appropriate without further notice. For a proposed order, the failure
             to cure the problem(s) may result in the relief sought being denied for want of prosecution.


Additional information on filing requirements: http://www.mdb.uscourts.gov/content/filing−requirements.
Additional information for non−attorney filers: http://www.mdb.uscourts.gov/content/after−filing.

Dated: 3/13/19
                                                                Mark A. Neal, Clerk of Court
                                                                by Deputy Clerk, Michelle Maloney−Raymond
                                                                410−962−4373
cc:    Debtor

       Attorney for Debtor − Lawrence A. Katz

       Paula Thorstenson − POA for Russell D. Bennett

defntc (rev. 12/12/2016)
